DETAILED ACTION
Claim Objections
Claims 2, 3, and 10 are objected to because of the following informalities. 

Claim 2 appears to contain a typo of the word “stores” in line 5. The word “stores” should be “store”. 

Claim 3 appears to contain a typo of the word “reads” in line 4. The word “reads” should be “read”. 

Claim 10 appears to contain a typo in the following limitation: 
deriving the output data of the divided output data distribution by setting input data aggregates, corresponding to output data equal to or greater than or equal to or less than the the first division value of the first axis and the second division value of the second axes to be first and second input data groups, setting a first rule belonging to the first input data group to be a first output data distribution rule, and setting a second rule belonging to the second input data group to be a second output data distribution rule. 
The double “the the” is believed to be a typo and should be changed to a singular “the”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, 9-10, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.




Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A system section data management device comprising:
a memory coupled to a processor, the memory storing instructions that when executed by the processor configure the processor to:
acquire and store first input data of first system section data having a plurality of first input parameters, the plurality of first input parameters including an amount of power generated and a phase of the power generated for each of a plurality of power supply facilities of a power system and a phase of each power transmission line connecting each of a plurality of substations to the power supplies of the power system,
store output data having a plurality of output parameters by analyzing the first input data, and a plurality of associations between the first input data and the output data;
calculate a division condition based on the output data, the division condition specifying a first division value on a first axis of two axes and a second division value on a second axis of the two axes which divides a distribution of the output data on a plot with the two axes corresponding to at least two parameters among the plurality of output parameters into a plurality of regions, 
derive the output data of the divided output data distribution by setting input data aggregates, corresponding to output data equal to or greater than or equal to or less than the first division value of the first axis and the second division value of the second axes, to be first and second input data groups, setting a first rule belonging to the first input data group to be a first output data distribution rule, and setting a second rule belonging to the second input data group to be a second output data distribution rule, and
estimate an output data distribution region of second input data, which is different than the first input data and has a plurality of second parameters, which are different than the plurality of first parameters, calculating a first output data distribution region candidate obtained by applying the first output data distribution rule to the second input data and a second output data distribution region candidate obtained by applying the second output data distribution rule thereto, and combining the first output data distribution region candidate and the second output data distribution region candidate with each other.

Claim 10 is copied below, with the limitations belonging to an abstract idea being underlined.
A system section data management method comprising:
acquiring and storing first section data having a plurality of first input parameters as first input data, the plurality of first input parameters including an amount of power generated and a phase of the power generated for each of a plurality of power supply facilities of a power system and a phase of each power transmission line connecting each of a plurality of substations to the power supplies of the power system; 
analyzing the first input data to output data having a plurality of output parameters; 
storing the first input data and the output data in association with each other; 
calculating a division condition based on the output data, the division condition specifying a first division value on a first axis of two axes and a second division value on a second axis of the two axes, which divides a distribution of the output data on a plot with the two axes corresponding to at least two parameters among the plurality of output parameters into a plurality of regions; 
deriving the output data of the divided output data distribution by setting input data aggregates, corresponding to output data equal to or greater than or equal to or less than the the first division value of the first axis and the second division value of the second axes to be first and second input data groups, setting a first rule belonging to the first input data group to be a first output data distribution rule, and setting a second rule belonging to the second input data group to be a second output data distribution rule; 
estimating an output data distribution region of second input data, which is different than the first input data and has a plurality of second parameters, which are different than the plurality of first parameters, calculating a first output data distribution region candidate obtained by applying the first output data distribution rule to the second input data and a second output data distribution region candidate obtained by applying the second output data distribution rule thereto; and
combining the first output data distribution region candidate and the second output data distribution region candidate with each other to estimate an output data distribution region of the new input data.


In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the system section data management device with a processor and a memory with stored instructions does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea. 
The additional limitation relating to acquiring data, storing the acquired data, and storing the determined output data equates to extrasolution data activity/post-solution data activity, i.e. data gathering and storing the results (see MPEP 2106.05(g)). The additional limitation that define the type of data that is acquired does not tie the claims to a practical application, it only describes the type of data received and analyzed. 
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a 
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.


Dependent claims 2-4 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely steps detailing how the data processing algorithm is implemented, i.e. additional software limitations, and/or add additional insignificant extra solution data activity in relation to storing additional data/results. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Dependent claim 6-7, 9, 12, and 14 add a display device for displaying the results of and add further data processing limitation of the recited abstract idea. The additional of the display device does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). Displaying the results equates to extrasolution data activity, i.e. reporting of the results (see MPEP 2106.05(g)).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "the analysis result collecting unit" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the distribution rule extraction preparation unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 2 also contains the following limitations in question: 
The system section data management device according to claim 1, wherein the processor is configured to:
stores the first input data in association with an input data ID for each piece of first input data, set analysis results of data for the first input data to be output data and store the output data in association with a plurality of parameters included in the output data by attaching an output data ID for each piece of output data, and 
store the output data stored by the analysis result collecting unit in association with a corresponding input data ID.

The claim initially recites that the processor stores the output data by attaching an output data ID for each piece of output data, but then proceeds to recite another storing limitation in relation to the output data. It is not clear as to how the two acts of storing are different from each other and create confusion as to if there is one act of storing the output data or if the claim is really intended to convey that the process performs a double storing of the output data. 

Response to Arguments
Applicant’s arguments have been fully considered.
Applicant’s argument with respect to the prior 112 and 102 Claim Rejections have been considered are were persuasive. However the claim amendments raised new 112 Claim Rejection, see Claim Rejection 35 USC § 112 above.  

	Applicant argues that the claims are patent eligible under 35 USC § 101. The applicant’s arguments were not persuasive. 
	Applicant argues that claims may include a mathematical concept but still be patent eligible cite Thales Visionix. However unlike the claims of Thales Visionix, the pending claims are not directed to a unique physical sensor configuration. 
Applicant also cites other cases that were directed to a mathematical concept and points out the differences between their claims and the applicant’s invention. This 
Applicant also argues that the claims are integrated into the practical application of detecting failure signs due to the weakness or irrecoverableness of the power system without spending time on analysis. This argument is not persuasive because this concept is not incorporated into the claimed invention. The claim invention is not measuring data from power generation sources not it is indicating a particular power generation source is failing. The examiner recommends incorporating the argued concept into the claim language if the concept satisfies the written description requirements. The examiner would like to note that the cited paragraph only indicates such identification is possible, but does not explain how such a process is implemented, i.e. how a failing power system is identified based on the data classification algorithm.
Applicant argues that since the claims recite acquiring and storing data in relation to the power supply facilities and calculates and classifies data in output data distribution regions, the claimed invention in an improvement in the field of power system and the planning thereof. However the claim does not recite any limitation in relation to operating or planning the state of particular facilities in the power system.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865